               Case 6:20-bk-02159-LVV           Doc 215      Filed 05/18/20        Page 1 of 10




                            UNITED STATES BANKRUPTCY COURT
                               MIDDLE DISTRICT OF FLORIDA
                                    ORLANDO DIVISION
                                    www.flmb.uscourts.gov

 In re:                                                        CASE NO.: 6:20-bk-02159-LVV

 FOODFIRST GLOBAL                                              CHAPTER 11
 RESTAURANTS, INC., et al.,
                                                               Jointly Administered1
                   Debtors.
                                                   /


 VERIFIED STATEMENT PURSUANT TO THE FEDERAL RULE OF BANKRUPTCY
       PROCEDURE 2014 IN SUPPORT OF APPLICATION OF FOODFIRST
  GLOBAL RESTAURANTS, INC. TO RETAIN ROBERT B. MORRISON AS CHIEF
              RESTRUCTURING OFFICER TO THE DEBTOR
                 NUNC PRO TUNC TO PETITION DATE

          I, Robert B. Morrison, ASA BV/IA, in accordance with F.R.B.P. 2014, make the following

verified statements:

          1.      I am a Partner, Firm Leader: Business Advisory Team at Rosenfield & Co, PLLC

(“Rosenfield”), whose office is located at 301 E. Pine Street, Suite 975, Orlando, Florida 32801.

          2.      I have been retained by the Debtors pre-petition to serve in an individual capacity

as its Chief Restructuring Officer.

          3.      I have no connection with the U.S. Trustee’s office or any person employed at the

U.S. Trustee’s office.

          4.      On May 15, 2020, the Debtor filed an application to employ Rosenfield and

Company, PLLC (“Rosenfield”) as Debtors’ tax accountants (Doc. No. 201). I am a non-


1 Joint administration with the following cases: Food First Global Restaurants, LLC, Case No. 6:20-bk-02159;
FoodFirst Global Holdings, LLC, Case No: 6:20-bk-02161; Brio Tuscan Grille of Maryland, Inc., Brio Marlton, LLC,
Case No: 6:20-bk-02162; Case No: 6:20-bk-02163-; Brio Tuscan Grille of Baltimore, LLC, Case No: 6:20-bk-02164;
Cherry Hill To, LLC, Case No: 6:20-bk-02166; Brio Tuscan Grille of Cherokee, LLC, Case No: 6:20-bk-02165; and
Bravo Development of Kansas, Inc., Case No: 6:20-bk-02167.
            Case 6:20-bk-02159-LVV         Doc 215     Filed 05/18/20      Page 2 of 10




controlling shareholder of Rosenfield serving as the Firm Leader of its Business Advisory Services

practice.   I have no supervisory responsibilities over Rosenfield’s tax practice or its tax

professionals. Kenneth Rosenfield, CPA will serve as the partner in charge of Rosenfield’s tax

services to the Debtors.

       5.      The factual statements set forth in this verified statement have been made based on

(1) a personal review by me and my staff of the list of creditors of the Debtors, (2) a computer

search of my firms client list, and (3) a memorandum circulated to all firm staff requesting

information as to whether a conflict would exist if this representation were undertaken. These

efforts did not reveal any conflicts.

       I verify, under penalty of perjury, that the foregoing is true and correct.

       DATED and executed this 15th day of May 2020.




                                              Robert B. Morrison, ASA BV/IA
                                              Rosenfield and Company, PLLC
                                              301 E. Pine Street, Suite 975
                                              Orlando, Florida 32801
                                              Tel: (407) 849-6400
          Case 6:20-bk-02159-LVV        Doc 215     Filed 05/18/20    Page 3 of 10




                        UNITED STATES BANKRUPTCY COURT
                           MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION
                                www.flmb.uscourts.gov

 In re:                                              CASE NO.:       6:20-bk-02159-LVV

 FOODFIRST GLOBAL                                    CHAPTER 11
 RESTAURANTS, INC. et al.,
                                                     Jointly Administered
               Debtors.
                                           /


                                    Certificate of Service

        I HEREBY CERTIFY that a true copy of the VERIFIED STATEMENT
PURSUANT TO THE FEDERAL RULE OF BANKRUPTCY PROCEDURE 2014 IN
SUPPORT OF APPLICATION FOR AUTHORITY TO RETAIN ROBERT B.
MORRISON AS CHIEF RESTRUCTURING OFFICER TO THE DEBTOR NUNC
PRO TUNC TO PETITION DATE, together with all exhibits, has been furnished via
CM/ECF, electronic mail, facsimile and U.S. Mail to: the landlords; APC Workforce
Solutions, LLC, c/o Christine Rodriguez, crodriguez@workforcelogiq.com; Red
Development, LLC, c/o Maegan Lawson, mlawson@newmarkmtp.com; Jeffrey R. Anderson
Real Estate, Inc., c/o Mindy Heizer, mheizer@anderson-realestate.com; Winter Park Town
Center LTD, c/o Ryan E. Davis, Esq., rdavis@whww.com and Sheila Hutchins,
shutchins@castoinfo.com; Crocker Partners Property Management, LLC, c/o Judy Meador,
jmeador@starkenterprises.com; Somerset Collection Limited Partnership, c/o Lynn Temby,
ltemby@theforebescompany.com; West Farms Mall, LLC, c/o Jennifer Tressel,
jtressel@taubman.com;      Freemall   Associates,  LLC,      c/o    Stacie    Ludwigsen,
Stacie.Ludwigsen@macerich.com; The Irvine Company LLC, c/o Tangla Waddy,
twaddy@irvinecompany.com; Fairfax Company of Virginia LLC, c/o Janice Sanders,
jsanders@taubman.com; Debtors, c/o Stephen R. Layt, 420 S. Orange Ave., Suite 900,
Orlando, FL 32801; Proskauer Rose LLP, attorney for GPEE Lender, LLC, Eleven Times
Square, New York, NY 10036-8299; Vincent Indelicato, Esq., Proskauer, Eleven Times
Square, New York, NY 10036, vindelicato@proskauer.com; Ron Freed, Vice President,
Ron.Freed@cnb.com; City National Bank, 555 South Flower St., 16th Floor, Los Angeles, CA
90071; Matthew White, Esq., mwhite@garrisoninv.com, Anthony M. DiGiacomo, Chapman
and Cutler LLP, 1270 Avenue of the Americas, New York, NY 10020;
digiacomo@chapman.com; Garrison Funding; Suzanne E. Gilbert, Esq., Holland & Knight,
200 South Orange Avenue, Suite 2600, Orlando, FL 32801, Suzanne.gilbert@hklaw.com;
Brian Smith, Esq., Holland & Knight, 200 South Orange Avenue, Suite 2600, Orlando, FL
32801, brian.smith@hklaw.com; creditors’ Committee: Brookfield Property Retail, Inc. Attn:
Julie Minnick Bowden, National Bankruptcy Director, 350 N. Orleans Street, Suite 300
Chicago, IL 60654 (julie.bowden@brookfieldpropertiesretail.com); Bar Harbor Seafood,
Attn: Bradley Boe, Director of Credit, 188 Inverness Drive West Englewood, CO 80112
           Case 6:20-bk-02159-LVV           Doc 215      Filed 05/18/20      Page 4 of 10




(Brad.boe@pfgc.com); Simon Property Group, Inc., Attn: Ronald M. Tucker, Vice
President/Bankruptcy Counsel, 225 West Washington Street, Indianapolis, IN 46204
(rtucker@simon.com); Bradford J. Sandler, Esq., Pachulski Stang Ziehl & Jones, LLP, 780
Third Avenue, 34th Floor, New York, NY 10017, bsandler@pszjlaw.com; Mark J. Wolfson,
Esq., Foley & Lardner LLP, 100 N. Tampa Street, Suite 2700, Tampa, Florida 33602,
mwolfson@foley.com; Robert Feinstein, Esq., Counsel for the Official Committee, Pachulski
STang Ziehl & Jones LLP, 780 Third Avenue, 34th Floor, New York, NY, 10017,
rfeinstein@pszjlaw.com; all parties listed on the 1007-2 Parties-in-Interest list as shown on
the matrix attached to the original of this certificate filed with the Court; and the U.S. Trustee’s
Office, 400 W. Washington St., Ste. 1120, Orlando, FL 32801, this 18th day of May 2020.

                                                        /s/ R. Scott Shuker
                                                        R. Scott Shuker, Esq.
                                Case 6:20-bk-02159-LVV      Doc 215         Filed 05/18/20   Page 5 of 10
Label Matrix for local noticing                John Cannizzaro                                James D’Loughy
113A-6                                         ICE MILLER LLP                                 AdvisorLaw PLLC
Case 6:20-bk-02159-LVV                         250 West Street, Suite 700                     2925 PGA Blvd Ste 204
Middle District of Florida                     Columbus, OH 43215-7509                        Palm Beach Gardens, FL 33410-2909
Orlando
Mon May 18 10:13:29 EDT 2020
Scott N Opincar                                Michael Ott                                    Ernie Zachary Park
MCDONALD HOPKINS LLC                           Ice Miller, LLP                                Bewley Lassleben & Miller LLP
600 Superior Ave. E. Ste 2100                  200 W Madison Street                           13215 E Penn St Ste 510
Cleveland, OH 44114-2653                       Suite 3500                                     Whittier, CA 90602-1797
                                               Chicago, IL 60606-3417

Shawn M Riley                                  Laurel D Roglen                                Bradford J Sandler
McDonald Hopkins LLC                           Ballard Spahr LLP                              Pachulski Stang Ziehl & Jones LLP
600 Superior Ave. E. Ste 2100                  919 N. Market St 11th FL                       780 Third Avenue, 34th Floor
Cleveland, OH 44114-2653                       Wilmington, DE 19801-3023                      New York, NY 10017-2024


100 PRATT ST. VENTURE, LLC                     168th and Dodge LP                             AMERICAN EXPRESS PCARD
PO BOX 780462                                  c/o Michelle E. Shriro                         1801 NW 66TH AVE. STE 103C
Philadelphia, PA 19178-0462                    Singer & Levick PC                             Fort Lauderdale, FL 33313-4571
                                               16200 Addison Road, Suite 140
                                               Addison, TX 75001-5377

ANTHEM BCBS                                    ARC SWWCHOH001, LLC                            Alsco Inc
PO BOX 645438                                  c/o Patrick M. Mosley, Esq                     c/o James D’Loughy Esq
CINCINNATI, OH 45264-5438                      Hill Ward Henderson                            AdvisorLaw PLLC
                                               101 E. Kennedy Blvd., Suite 3700               2925 PGA Blvd Ste 204
                                               Tampa, FL 33602-5195                           Palm Beach Gardens FL 33410-2909

Brookfield Property REIT, Inc.                 Brookfield Property REIT, Inc.                 (p)C H ROBINSON WORLDWIDE INC
Attn: Robert L. LeHane                         c/o Patrick M. Mosley, Esquire                 ATTN BANKRUPTCY TEAM BILL GLAD
Kelley Drye & Warren LLP                       Hill Ward Henderson                            14701 CHARLSON ROAD
101 Park Avenue                                101 E. Kennedy Blvd., Suite 3700               SUITE 2400
New York, NY 10178-0062                        Tampa, FL 33602-5195                           EDEN PRAIRIE MN 55347-5093

C.H. Robinson Worldwide, Inc.                  CBL & Associates Management, Inc.              CHERRY HILL TOWN CTR PARTN
c/o Mark A. Amendola, Esq.                     c/o Buffey Klein                               1260 SHELTON ROAD
Martyn and Associates Co.                      Husch Blackwell, LLP                           ATTN: SHOSHANA MAGDIELI
820 W. Superior Ave 10th Floor                 1900 N. Pearl St, Ste 1800                     Piscataway, NJ 08854
Cleveland, OH 44113-1827                       Dallas, TX 75201-2467

CVM Holdings, LLC                              City Creek Center Associates, LLC              City Creek Center Associates, LLC
c/o Patrick M. Mosley, Esq                     c/o Angela N. Grewal                           c/o John T. Rogerson, III
Hill Ward Henderson                            Adams and Reese LLP                            Adams and Reese LLP
101 E. Kennedy Blvd., Suite 3700               501 Riverside Ave., Suite 601                  501 Riverside Ave., Suite 601
Tampa, FL 33602-5195                           Jacksonville, FL 32202-4937                    Jacksonville, FL 32202-4937

City National Bank                             CityPlace Retail, LLC                          Country Club Plaza JV LLC
c/o Franklin H. Top III                        c/o Larry I. Glick, Esq.                       c/o Angela N. Grewal
CHAPMAN AND CUTLER LLP                         Shutts & Bowen LLP                             Adams and Reese LLP
111 West Monroe St                             200 S. Biscayne Blvd Ste 4100                  501 Riverside Ave., Suite 601
Chicago IL 60603-4080                          Miami, FL 33131-2362                           Jacksonville, FL 32202-4937

Country Club Plaza JV LLC                      Creditor                                       DOLPHIN MALL ASSOCIATES
c/o John T. Rogerson, III                      c/o Leslie C. Heilman                          PO BOX 6700
Adams and Reese LLP                            Ballard Spahr LLP                              DEPT 189501
501 Riverside Ave., Suite 601                  919 N. Market Street, 11th Floor               Detroit, MI 48267-1895
Jacksonville, FL 32202-4937                    Wilmington, DE 19801-3023
                             Case 6:20-bk-02159-LVV         Doc 215         Filed 05/18/20   Page 6 of 10
Deutsche Asset & Wealth Management             Dolphin Mall Associates LLC                    Dolphin Mall Associates LLC
c/o Patrick M. Mosley, Esq                     c/o Angela N. Grewal                           c/o John T. Rogerson, III
Hill Ward Henderson                            Adams and Reese LLP                            Adams and Reese LLP
101 E. Kennedy Blvd., Suite 3700               501 Riverside Ave., Suite 601                  501 Riverside Ave., Suite 601
Tampa, FL 33602-5195                           Jacksonville, FL 32202-4937                    Jacksonville, FL 32202-4937

EASTON TOWN CENTER LLC                         Edward G Milgrim PA dba Milgrim Law Group      FAIRFAX COMP OF VIRGINIA
L-3769                                         c/o David J Lienhart Esq                       P.O BOX 67000
Columbus, OH 43260-3769                        Lienhart Law Firm, PA                          DEPT 56501
                                               3216 Corrine Drive                             Detroit, MI 48267-0565
                                               Orlando FL 32803-2230

Fairfax Company of Virginia LLC                Fairfax Company of Virginia LLC                GORDON FOOD SERVICE
c/o Angela N. Grewal                           c/o John T. Rogerson, III                      P.O. BOX 88029
Adams and Reese LLP                            Adams and Reese LLP                            CHICAGO, IL 60680-1029
501 Riverside Ave., Suite 601                  501 Riverside Ave., Suite 601
Jacksonville, FL 32202-4937                    Jacksonville, FL 32202-4937

GULFSTREAM PARK RACING                         Get Fresh Produce, Inc                         Gordon Food Service Inc
ATTN: ACCTS RECEIVABLES                        c/o Mary Jean Fassett, Esq                     Attn: Sharon Murphy, Director
901 S. FEDERAL HWY                             McCarron & Diess                               of Credit
Hallandale, FL 33009-7199                      4530 Wisconsin Ave., NW, Ste 301               Credit Department
                                               Washington, DC 20016-4667                      PO Box 2244
                                                                                              Grand Rapids MI 49501-2244
Gordon Food Services, Inc.                     Gordon Food Services, Inc.                     Gordon Food Services, Inc.
c/o Jason M Torf                               c/o John C. Cannizzaro                         c/o Michael W. Ott
200 W. Madison Street, Ste. 3500               250 West Street                                200 W. Madison St, Ste. 3500
Chicago, IL 60606-3417                         Suite 700                                      Chicago, IL 60606-3417
                                               Columbus, OH 43215-7509

Gulf Coast Produce Distributors, Inc           Gulfstream Park, LLC                           HINES GLOBAL REIT
c/o Mary Jean Fassett, Esq                     c/o Patrick M. Mosley, Esq                     4875 TOWN CENTER LLC
McCarron & Diess                               Hill Ward Henderson                            P.O. BOX 742632
4530 Wisconsin Ave., NW, Ste 301               101 E. Kennedy Blvd., Suite 3700               Atlanta, GA 30374-2632
Washington, DC 20016-4667                      Tampa, FL 33602-5195

Harris County et al.                           Hines Global REIT                              IMI Huntsville LLC
c/o John P. Dillman                            c/o Patrick M. Mosley, Esquire                 c/o Eric S. Golden, Esq.
Linebarger Goggan Blair & Sampson LLP          Hill Ward Henderson                            Burr & Forman LLP
P.O. Box 3064                                  101 E. Kennedy Blvd., Suite 3700               200 S. Orange Ave., Suite 800
Houston, Tx 77253-3064                         Tampa, FL 33602-5195                           Orlando, FL 32801-6404

Inland, Westfield, RPT, and Pyramid Landlord   Irvine Spectrum Center LLC                     Liberty Center LLC
c/o Barclay Damon, LLP                         a DE LLC                                       c/o Gillian D. Williston
545 Long Wharf Drive, Ninth Floor              c/o Ernie Zachary Park Esq                     Troutman Sanders LLP
New Haven, CT 06511-5960                       Bewley Lassleben & Miller LLP                  222 Central Park Avenue, Suite 2000
                                               13215 E Penn St Ste 510                        Virginia Beach, VA 23462-3038
                                               Whittier CA 90602-1797
MICHAEL’S FINER MEATS                          Mansfield Power & Gas                          Mark J. Wolfson, Esq.
29037 NETWORK PLACE                            c/o Thompson, O’Brien, Kemp & Nasuti, PC       Foley & Lardner LLP
Chicago, IL 60673-1290                         40 Technology Parkway South Ste 300            100 North Tampa Street
                                               Peachtree Corners, GA 30092-2924               Suite 2700
                                                                                              Tampa, FL 33602-5810

Mollie Hart                                    Montgomery County                              OPEN TABLE INC
c/o Anidjar & Levine, P.A.                     c/o John P. Dillman                            29109 NETWORK PLACE
300 SE 17th Street                             Linebarger Goggan Blair & Sampson LLP          Chicago, IL 60673-1291
Fort Lauderdale, FL 33316-2550                 P.O. Box 3064
                                               Houston, Tx 77253-3064
                             Case 6:20-bk-02159-LVV      Doc 215          Filed 05/18/20   Page 7 of 10
PGIM Real Estate                            PPINC, LLC d/b/a Premier Produce                PRODUCE ALLIANCE LLC
c/o Patrick M. Mosley, Esq                  c/o Mary Jean Fassett, Esq                      PO BOX 7762
Hill Ward Henderson                         McCarron & Diess                                Carol Stream, IL 60197-7762
101 E. Kennedy Blvd., Suite 3700            4530 Wisconsin Ave., NW, Ste 301
Tampa, FL 33602-5195                        Washington, DC 20016-4667

PROFORMA                                    Pacific Retail Capital Partners                 Performance Food Group, Inc.
6341 NICHOLAS DRIVE                         c/o Leslie C. Heilman Esq                       d/b/a Bar Harbor Seafood
Columbus, OH 43235-5204                     BALLARD SPAHR LLP                               Attn: Bradley Boe, Dir of Credit
                                            919 N. Market St 11th FL                        188 Inverness Drive West
                                            Wilmington, DE 19801-3023                       Englewood, CO 80112-5205

Premier Produce Central FL, LLC             Produce Alliance LLC                            ROUSE - PARK MEADOWS, LLC
t/a Downtown Produce                        c/o Mary Jean Fassett, Esq                      P.O. BOX 86
c/o Mary Jean Fassett, Esq                  McCarron & Diess                                MINNEAPOLIS, MN 55486-3096
McCarron & Diess                            4530 Wisconsin Ave., NW, Ste 301
4530 Wisconsin Ave., NW, Ste 301            Washington, DC 20016-4667
Washington, DC 20016-4667
Regency Centers LP                          Retail Properties of America, Inc.              Ronald E. Gold, Esq.
c/o Patrick M. Mosley, Esquire              Hill Ward Henderson                             Frost Brown Todd LLC
Hill Ward Henderson                         101 E. Kennedy Blvd., Suite 3700                3300 Great American Tower
101 E. Kennedy Blvd., Suite 3700            Tampa, FL 33602-5195                            301 E. Fourth Street
Tampa, FL 33602-5195                                                                        Cincinnati, Ohio 45202-4257

Rouse-Park Meadows, LLC                     SITE Centers Corp                               STAR-WEST FRANKLIN PK MALL
c/o Brookfield Property Retail, Inc.        c/o Patrick M. Mosley, Esquire                  P.O. BOX 398008
Attn: Julie Minnick Bowden, Natl            Hill Ward Henderson                             SAN FRANCISCO, CA 94139-8008
Bankruptcy Director                         101 E. Kennedy Blvd., Suite 3700
350 N. Orleans St Ste 300                   Tampa, FL 33602-5195
Chicago, IL 60654-1607
Serene Investment Management LLC            Simon Property Group                            Simon Property Group, Inc.
c/o Denise Dell-Powell, Esq.                Attn: Ronald M. Tucker, Esq                     c/o Richard B. Webber II, Esquire
Dean Mead Law Firm                          President/Bkcy Counsel                          Zimmerman, Kiser & Sutcliffe, P.A.
420 S. Orange Ave Ste 700                   225 West Washington Street                      PO Box 3000
Orlando, FL 32801-4911                      Indianapolis, IN 46204-3435                     Orlando, FL 32802-3000

Sirna & Sons, Inc.                          Spotsylvania Mall Company                       Starwood Retail Partners LLC
t/a Sirna & Sons Produce                    attn: R Davis & L Madgar                        c/o Leslie C. Heilman Esq
c/o Mary Jean Fassett, Esq.                 5577 Youngstown-Warren Rd                       BALLARD SPAHR LLP
McCarron & Diess                            Niles, OH 44446-4803                            919 N. Market St 11th FL
4530 Wisconsin Ave., NW, Suite 301                                                          Wilmington, DE 19801-3023
Washington, DC 20016-4667
Starwood Retail Partners LLC                TB Mall at UTC LLC                              TB Mall at UTC LLC
c/o Patrick M. Mosley, Esq                  c/o Angela N. Grewal                            c/o John T. Rogerson, III
Hill Ward Henderson                         Adams and Reese LLP                             Adams and Reese LLP
101 E. Kennedy Blvd., Suite 3700            501 Riverside Ave., Suite 601                   501 Riverside Ave., Suite 601
Tampa, FL 33602-5195                        Jacksonville, FL 32202-4937                     Jacksonville, FL 32202-4937

TYSONS CORNER CENTER                        Tampa Westshore Associates Ltd Ptrnship         Tampa Westshore Associates Ltd Ptrnship
P.O. BOX 849554                             c/o Angela N. Grewal                            c/o John T. Rogerson, III
Los Angeles, CA 90084-9554                  Adams and Reese LLP                             Adams and Reese LLP
                                            501 Riverside Ave., Suite 601                   501 Riverside Ave., Suite 601
                                            Jacksonville, FL 32202-4937                     Jacksonville, FL 32202-4937

Taubman-Cherry Creek Limited Partnership    Taubman-Cherry Creek Limited Partnership        The Forbes Company, LLC
c/o Angela N. Grewal                        c/o John T. Rogerson, III                       c/o Patrick M. Mosley, Esq
Adams and Reese LLP                         Adams and Reese LLP                             Hill Ward Henderson
501 Riverside Ave., Suite 601               501 Riverside Ave., Suite 601                   101 E. Kennedy Blvd., Suite 3700
Jacksonville, FL 32202-4937                 Jacksonville, FL 32202-4937                     Tampa, FL 33602-5195
                                Case 6:20-bk-02159-LVV      Doc 215          Filed 05/18/20   Page 8 of 10
The Macerich Company                           The Macerich Company                            The Taubman Landlords c/o
c/o Leslie C. Heilman Esq                      c/o Patrick M. Mosley, Esq                      Andrew S. Conway, Esq.
BALLARD SPAHR LLP                              Hill Ward Henderson                             200 East Long Lake Road, Ste 300
919 N. Market St 11th FL                       101 E. Kennedy Blvd., Suite 3700                Bloomfield Hills, MI 48304-2324
Wilmington, DE 19801-3023                      Tampa, FL 33602-5195

Trademark Property Company                     VORH Associates, LLC                            Village at Gulfstream Park, LLC
c/o Patrick M. Mosley, Esq                     c/o David M. Blau, Esq.                         c/o Leslie C. Heilman
Hill Ward Henderson                            Clark Hill PLC                                  Ballard Spahr LLC
101 E. Kennedy Blvd., Suite 3700               151 S Old Woodward Ave Ste 200                  919 N. Market St, 11th Floor
Tampa, FL 33602-5195                           Birmingham, MI 48009-6103                       Wilmington, DE 19801-3023

WASSERSTROM COMPANY                            WEST FARMS MALL, LLC                            WMB 2, LLC
P.O. BOX 182056                                PO BOX 67000                                    TWB Oxmoor 2, LLC
COLUMBUS OH 43218-2056                         DEPT 55501                                      c/o John P. Brice
                                               Detroit, MI 48267-0555                          Wyatt, Tarrant & Combs, LLP
                                                                                               250 West Main St Ste 1600
                                                                                               Lexington, KY 40507-1746
Washington Prime Group Inc.                    Washington Prime Group, Inc.                    Washington Prime Group, Inc. & affiliates
c/o Steven R. Wirth, Esq.                      Attn: Ronald E. Gold, Esquire                   Attn: Stephen E. Ifeduba, Vice President
Akerman LLP                                    3300 Great American Tower                       Corporate & Litigation Counsel
401 E. Jackson Street, Suite 1700              301 E. Fourth Street                            180 East Broad Street
Tampa, FL 33602-5250                           Cincinnati, OH 45202-4245                       Columbus, OH 43215-3707

Watters Creek Owner, LLC                       Watters Creek Owner, LLC                        West Farms Mall LLC
c/o Leslie C. Heilman Esq                      c/o Patrick M. Mosley, Esq                      c/o Angela N. Grewal
BALLARD SPAHR LLP                              Hill Ward Henderson                             Adams and Reese LLP
919 N. Market St 11th FL                       101 E. Kennedy Blvd., Suite 3700                501 Riverside Ave., Suite 601
Wilmington, DE 19801-3023                      Tampa, FL 33602-5195                            Jacksonville, FL 32202-4937

West Farms Mall LLC                            Willie Itule Produce Inc                        Winter Park Town Center Ltd
c/o John T. Rogerson, III                      c/o Mary Jean Fassett, Esq.                     c/o Ryan E. Davis Esq
Adams and Reese LLP                            McCarron & Diess                                Winderweedle Haines Ward Woodman PA
501 Riverside Ave., Suite 601                  4530 Wisconsin Ave., NW, Suite 301              329 Park Avenue North Second FL
Jacksonville, FL 32202-4937                    Washington, DC 20016-4667                       Winter Park FL 32789-7421

YTC Mall Owner, LLC                            YTC Mall Owner, LLC                             c/o Patrick M. Mosley, Esq.
c/o Leslie C. Heilman Esq                      c/o Patrick M. Mosley, Esq                      Hill Ward Henderson
BALLARD SPAHR LLP                              Hill Ward Henderson                             101 E. Kennedy Blvd, Suite 3700
919 N. Market St 11th FL                       101 E. Kennedy Blvd., Suite 3700                Tampa, FL 33602-5195
Wilmington, DE 19801-3023                      Tampa, FL 33602-5195

Ryan E Davis +                                 Mariane L Dorris +                              Eric S Golden +
Winderweedle Haines Ward & Woodman P.A.        Shuker & Dorris, P.A.                           Burr & Forman LLP
329 Park Avenue North, Second Floor            121 South Orange Avenue, Suite 1120             200 S. Orange Avenue, Ste 800
Winter Park, FL 32789-7421                     Orlando, FL 32801-3238                          Orlando, FL 32801-6404


R Scott Shuker +                               Ronald E Gold +                                 Mark J. Wolfson +
Shuker & Dorris, P.A.                          Frost Brown Todd LLC                            Foley & Lardner
121 South Orange Avenue                        3300 Great American Tower                       100 North Tampa Street, Suite 2700
Suite 1120                                     301 East Fourth Street                          PO Box 3391
Orlando, FL 32801-3238                         Cincinnati, OH 45202-4257                       Tampa, FL 33601-3391

John P Dillman +                               Ronald M Tucker +                               Andrew S Conway +
Linebarger Goggan Blair & Sampson LLP          Simon Property Group                            The Taubman Company
Post Office Box 3064                           225 West Washington Street                      200 East Long Lake Road
Houston, TX 77253-3064                         Indianapolis, IN 46204-3438                     Suite 300
                                                                                               Bloomfield Hills, MI 48304-2324
                                Case 6:20-bk-02159-LVV            Doc 215           Filed 05/18/20     Page 9 of 10
Robert J Feinstein +                                 John T Rogerson III+                                 Jill E Kelso +
Pachulski Stang Ziehl & Jones LLP                    Adams and Reese LLP                                  Office of the United States Trustee
780 Third Avenue, 36th Floor                         501 Riverside Avenue, 7th Floor                      400 W. Washington Street
New York, NY 10017-2024                              Jacksonville, FL 32202-4937                          Suite 1100
                                                                                                          Orlando, FL 32801-2440

John P Brice +                                       Robert L LeHane +                                    Marc   P Barmat +
Wyatt Tarrant & Combs LLP                            Kelley Drye & Warren LLP                             Furr   & Cohen, P.A.
250 West Main Street                                 101 Park Avenue                                      2255   Glades Road, Suite 301E
Suite 1600                                           New York, NY 10178-0062                              Boca   Raton, FL 33431-7383
Lexington, KY 40507-1746

Steven R Wirth +                                     Jason M Torf +                                       Alan M Burger +
Akerman Senterfitt                                   Ice Miller LLP                                       McDonald Hopkins LLC
401 E. Jackson Street, Suite 1700                    200 West Madison Street, Suite 3500                  505 South Flagler Drive, Suite 300
Tampa, FL 33602-5250                                 Chicago, IL 60606-3417                               West Palm Beach, FL 33401-5942


Richard B Webber II+                                 Mark A Amendola +                                    Patrick Mosley +
Zimmerman Kiser & Sutcliffe PA                       Martyn and Associates                                Hill, Ward, Henderson
315 East Robinson Street                             820 Superior Avenue, Northwest                       101 E. Kennedy Blvd., Suite 3700
Suite 600                                            Tenth Floor                                          P.O. Box 2231
Orlando, FL 32801-4341                               Cleveland, OH 44113-1827                             Tampa, FL 33601-2231

David J Lienhart +                                   Buffey E Klein +                                     Leslie C Heilman +
Lienhart Law Fimr, P.A.                              Husch Blackwell LLP                                  Ballard Spahr,LLP
Post Office Box 533307                               2001 Ross Avenue, Suite 2000                         919 North Market St, 11th Floor
Orlando, FL 32853-3307                               Dallas, TX 75201-2995                                Wilmington, DE 19801-3023


Larry I Glick +                                      Ilan Markus +                                        Megan Wilson Murray +
Shutts & Bowen LLP                                   LeClairRyan A Professional Corporation               Buchanan Ingersoll & Rooney
200 South Biscayne Boulevard                         545 Long Wharf Drive                                 401 East Jackson Street, Suite 2400
Suite 4100                                           Ninth Floor                                          Tampa, FL 33602-5236
Miami, FL 33131-2362                                 New Haven, CT 06511-5960

David M Blau +                                       Angela N Grewal +                                    Gillian D. Williston +
Clark Hill PLC                                       Adams and Reese, LLP                                 Troutman Sanders, LLP
151 S. Old Woodward Ave., Ste. 200                   501 Riverside Avenue                                 222 Central Park Avenue, Suite 2000
Birminghaum, MI 48009-6103                           Jacksonville, FL 32202-4937                          Virginia Beach, VA 23462-3038


Michelle E Shriro +                                  Franklin H Top III+                                  Lawrence A Levine +
Singer & Levick, PC                                  Chapman and Cutler LLP                               Anidjar & Levine, P.A.
16200 Addison Road, Suite 140                        111 West Monroe Street                               300 SE 17th Street
Addison, TX 75001-5377                               Chicago, IL 60603-4080                               Fort Lauderdale, FL 33316-2550


Mary Jean Fassett +                                  Note: Entries with a ’+’ at the end of the
McCarron & Diess                                     name have an email address on file in CMECF
4530 Wisconsin Avenue, NW, Suite 301
Washington, DC 20016-4667




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).
                               Case 6:20-bk-02159-LVV            Doc 215           Filed 05/18/20     Page 10 of 10
C.H. ROBINSON COMPANY, INC
P.O. BOX 9121
Minneapolis, MN 55480-9121




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(d)ROUSE - PARK MEADOWS, LLC                         (d)WMB 2. LLC                                        (d)c/o Patrick M. Mosley, Esq.
P.O. BOX 86                                          TWB Oxmoor 2, LLC                                    Hill Ward Henderson
Minneapolis, MN 55486-3096                           c/o John P. Brice                                    101 E. Kennedy Blvd., Suite 3700
                                                     Wyatt, Tarrant & Combs, LLP                          Tampa, FL 33602-5195
                                                     250 West Main St Ste 1600
                                                     Lexington, KY 40507-1746
(d)Leslie C Heilman +                                (d)Ronald E Gold +                                   End of Label Matrix
Ballard Spahr,LLP                                    Frost Brown Todd LLC                                 Mailable recipients   145
919 North Market Street, 11th Floor                  3300 Great American Tower                            Bypassed recipients     5
Wilmington, DE 19801-3023                            301 East Fourth Street                               Total                 150
                                                     Cincinnati, OH 45202-4257
